Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered.  Applicant has amended claims 1 and 9 to include a limitation on  the a combination of the first inorganic package film and the second inorganic package film.  Applicant’s arguments are primarily dependent upon Applicant’s amendment.  Applicant also clarified the meaning of the term “the inorganic package film” in Applicant’s Remarks.  New grounds of rejection are made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim(s) 1-4, 8-10, and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bonnet et al (US 2017/0141354 A1)(“Bonnet”).
Bonnet discloses a method or manufacturing an inorganic package film, as Bonnet disclose encapsulation of organic optoelectronic components (para. 0001 and 0054 Fig.1)  including 
Forming a first inorganic  film A (par. 0048 and Fig. 1) on a device C (para. 0045 A and Fig 1), the component being an OLED (para. 0044)
Forming a second inorganic film B2  on the first film (para. 0049 and Fig.1) by an atomic layer deposition process, as Bonnet discloses the film B2 is analogous to film B1 (para. 0049), and film B1 is formed by ALD (para. 0047)
The first and second film have a thickness of no greater than 0.5 microns, as Bonnet discloses a range of thickness of the barrier layer of 1 micron or less (para. 0016), which includes the recited range, and therefore the recited range is anticipated (MPEP 2131.03, or in the alternative, is  obvious (MPEP 2144.05).
Re claim 2:  Bonnet discloses the second inorganic film B2  completely covers first inorganic film A (Fig. 1).
Re claim 3:  Bonnet discloses the material of first inorganic film A is different from that of inorganic film B2, as Bonnet discloses first inorganic film A is formed of  nonstroichiometric oxide (para. 0048)   and second inorganic film B2 is formed of material such as that of layer B1 (para. 0049), layer B1 being  stoichiometric metal oxide such as TiO2 (para. 0046).

Re claim 8:  Bonnet discloses the first and second inorganic films alternately disposed, as Bonnet discloses inorganic layer B1, inorganic layer A, and inorganic layer B2 as shown in Fig. 1, in which Bonnet discloses inorganic layers B1 and B2 are of the same materials (para. 0049), and inorganic layer A is of a different inorganic oxide than the layers B1 and B2 (para. 0048). Alternately disposed is defined as “ one after another” (Merriam-Webster’s Collegiate Dictionary (1988)).
Re claim 9:   Bonnet discloses a method or manufacturing an inorganic package film, as Bonnet disclose encapsulation of organic optoelectronic components (para. 0001 and 0054 Fig.1)  including 
Forming a first inorganic  film A (par. 0048 and Fig. 1) on a device C (para. 0045 A and Fig 1), the component being an OLED (para. 0044), and Bonnet discloses the layer A may be formed by chemical vapor deposition (CVD) para. 0048)
Forming a second inorganic film B2  on the first film (para. 0049 and Fig.1) by an atomic layer deposition process, as Bonnet discloses the film B2 is analogous to film B1 (para. 0049), and film B1 is formed by ALD (para. 0047)
The first and second film have a thickness of no greater than 0.5 microns, as Bonnet discloses a range of thickness of the barrier layer of 1 micron or less (para. 0016), which includes the recited range, and therefore the recited range is anticipated (MPEP 2131.03, or in the alternative, is  obvious (MPEP 2144.05).
Re claim 10:  Bonnet discloses the second inorganic film B2  completely covers first inorganic film A (Fig. 1).


 Bonnet also discloses the first and second inorganic films alternately disposed, as Bonnet discloses inorganic layer B1, inorganic layer A, and inorganic layer B2 as shown in Fig. 1, in which Bonnet discloses inorganic layers B1 and B2 are of the same materials (para. 0049), and inorganic layer A is of a different inorganic oxide than the layers B1 and B2 (para. 0048). Alternately disposed is defined as “ one after another” (Merriam-Webster’s Collegiate Dictionary (1988)).
Re claim 14:  Bonnet discloses an OLED display panel which includes the OLED  device C and layers of claim 13  (para. 0044 and Fig.1).
Re claim 15:  Bonnet discloses the material of first inorganic film A is different from that of inorganic film B2, as Bonnet discloses first inorganic film A is formed of  nonstroichiometric oxide (para. 0048)   and second inorganic film B2 is formed of material such as that of layer B1 (para. 0049), layer B1 being  stoichiometric metal oxide such as TiO2 (para. 0046).
Re claim 16:  Bonnet discloses Al2O3 for the barrier layer for the second inorganic film B2, as Bonnet discloses Al2O3 for the inorganic film B1 (para. 0046) and Bonnet discloses the barrier film B2 is of the same materials (para. 0049).
Re claim 17:  Bonnet discloses the second inorganic film B2  completely covers first inorganic film A (Fig. 1).
Re claim 18:  Bonnet discloses the material of first inorganic film A is different from that of inorganic film B2, as Bonnet discloses first inorganic film A is formed of  nonstroichiometric oxide (para. 0048)   and second inorganic film B2 is formed of material such as that of layer B1 (para. 0049), layer B1 being  stoichiometric metal oxide such as TiO2 (para. 0046).
.

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al (US 2017/0141354 A1)(“Bonnet”) as applied to claims 1 and 8 above, and further in view of George et al (US 2004/0194691 A1)(“George”).
Bonnet disclose the limitations of claims 1 and 8 as stated above.  Bonnet is silent with respect to the recited temperature range.
George, in the same field of endeavor of ALD formation of barrier layers (Abstract), discloses Al2O3 deposition at low temperatures such as 80 degrees C (para. 0085), which is within the recited range and therefore anticipates the recited range (MPEP 2131.03).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the low temperature formation of the Al2Os as disclosed by George with the arrangement and method disclosed by Bonnet in order to obtain the benefit of avoiding damage from high temperature to polymer layers.


Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al (US 2017/0141354 A1)(“Bonnet”) as applied to claims 1 and 8 above, and further in view of Lang et al (US 2017/0324065 A1)(“Lang”).
Bonnet discloses the limitations of claims 1 and 8 as stated above. Bonnet is silent with respect to the recited range of encapsulant thickness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invento to have combined the arrangement disclosed by Lang with the device and method disclosed by Bonnet in order to obtain the benefit of protection from moisture and oxygen for the organic layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895